                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


JAMIE DYER,

               Plaintiff,

                                                       Civil Action 2:17-cv-01005
                                                       Judge Michael H. Watson
       v.                                              Chief Magistrate Judge Elizabeth P. Deavers


COMMISSIONER OF SOCIAL SECURITY,

               Defendant.


                            REPORT AND RECOMMENDATION

       Plaintiff, Jamie Dyer (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) and 42

U.S.C. § 1383(c)(3) for review of a final decision of the Commissioner of Social Security

(“Commissioner”) denying her application for Social Security Disability Insurance benefits

(“SSDI”) and Supplemental Security Income benefits (“SSI”). This matter is before the United

States Magistrate Judge for a Report and Recommendation on Plaintiff’s Corrected Statement of

Errors (ECF No. 18), the Commissioner’s Memorandum in Opposition (ECF No. 24), and the

administrative record (ECF No. 8). Plaintiff did not file a Reply. For the following reasons, it is

RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM

the Commissioner’s decision.

                                      I.      BACKGROUND

       Plaintiff applied for disability benefits on February 6, 2014, asserting disability from

anxiety, hypertension, COPD, sciatica, GERD, and psychosis. (R. at 237, 280.) Plaintiff’s claim

was denied initially and upon reconsideration. (R. at 1.) Upon request, a hearing was held on
August 5, 2016, in which Plaintiff, represented by counsel, appeared and testified. (R. at 47–96.)

A vocational expert also appeared and testified at the hearing. (Id.) On November 15, 2016,

Administrative Law Judge Jeffrey Hartranft (“the ALJ”) issued a decision finding that Plaintiff

was not disabled at any time after January 1, 2014, the alleged onset date.1 (R. at 38, 266.) On

September 26, 2017, the Appeals Council denied Plaintiff’s request for review and adopted the

ALJ’s decision as the Commissioner’s final decision. (R. at 1–6.) Plaintiff then timely

commenced the instant action. (ECF No. 1.)

                                   II.     HEARING TESTIMONY

      A. Plaintiff’s Testimony

          At the August 2016 administrative hearing, Plaintiff testified that she had been married

since 2011 but her husband passed away on July 18, 2016. (R. at 57.) However, Plaintiff stated

that she and her husband had been separated since 2014. (R. at 57–58.) Plaintiff first testified

that she did not have children, but then stated that “between us me and him have kids and then I

have kids.” (R. at 58.) She went on to testify that she has a twelve-month old, a twelve-year-old,

a twenty-one-year-old, and a twenty-six-year-old. (Id.) Plaintiff testified that the younger ones

live with her. (Id.) Plaintiff further testified that she has five grandchildren, with a six-year-old

being the oldest and the youngest being five-months-old. (R. at 86.) Furthermore, Plaintiff

testified that she lives in one half of a duplex and her twenty-one-year-old daughter lives in the

other half. (R. at 58–59.) She stated that her twenty-one-year-old helps her “tremendously” with

household chores, and so does her twelve-year-old. (R. at 78.) She further stated that child

support is her only current source of income. (R. at 79.) Plaintiff testified that she has a driver’s



1
    Plaintiff originally filed her applications for DIB and SSI alleging an onset date of December 2,
     2011. (R. at 237.) However, upon the advice of her attorney, Plaintiff amended her alleged
     onset date to January 1, 2014. (R. at 266.)
                                                   2
license. (R. at 59.) The ALJ asked Plaintiff if she was still driving before her surgery, to which

she testified: “Kind of, sort of. It’s too much. A short distance.” (Id.) She then testified that she

was physically able to drive before her surgery though. (Id.)

       Plaintiff testified that she finished the tenth grade and has a GED. (R. at 59.) She stated

that she left school before graduation because she had a child in ninth grade. (R. at 60.) She

further stated that while in school she had been in regular classes and could read and write. (Id.)

Plaintiff also testified that she currently weighed “135, 140 something.” (R. at 57.) She further

testified that the most she weighed after the alleged disability onset date was three-hundred and

twenty pounds. (Id.) Plaintiff stated that her gastric bypass surgery did not help with her pain

and that she has had complications including that she “[doesn’t] eat” and “can’t eat.” (R. at 70 &

77.)

       The ALJ inquired about Plaintiff trying to get pain medication from two doctors. (R. at

74.) Plaintiff testified “one gave [her] injections because it wouldn’t help [her] . . . before I had

my surgery . . . [the doctor] wouldn’t change [her] meds to liquid, because [she’d] seen the

gastric bypass doctor. So [the doctor] didn’t feel comfortable treating [her] after having the

gastric bypass. They gave [her] liquid and [the doctor] wouldn’t service [her].” (R. at 74.) She

further testified that her doctor was upset she had the gastric bypass surgery and that he

“dismissed” her for it. (R. at 75.) Additionally, Plaintiff stated that the gastric bypass surgery

was an emergency because the doctor saw on an MRI that her “left leg, side nerves were sticking

up.” (R. at 76.) Plaintiff stated that she would be in physical and occupational therapy going

forward. (Id.)

       Regarding her past work history, Plaintiff testified that her last job was at a friend’s

private cleaning business in 2013 where she “helped a lot of paperwork, do like data, and then



                                                  3
working in like a desk and stuff, to where I just couldn’t sit no more. I was standing and she was

wanting me to sit and I couldn’t sit.” (R. at 60–61.) She also testified that she would wipe

“higher things” off such as desks. (Id.) Plaintiff stated that she thought she worked there for

about six months. (R. at 61.) Plaintiff testified that before that job she “think[s] [she] worked at

Family Dollar” where she was a cashier. (R. at 62, 64.) She also testified that she received some

self-employment income from babysitting a little girl from the time she was nine months old

until she was almost three years old. (R. at 62–63.) Plaintiff stated that at one time she also

drove a forklift through a temp service for approximately two months. (R. at 64–65.)

       Plaintiff testified that she had back surgery and physical therapy in 2013 but her back did

not get better. (R. at 66.) She further testified that she was to have another surgery for her back

in April 2013, but it could not be completed because of a virus she had. (R. at 66–67.) In May

2013 she was able to have the next back surgery but it “took [her] completely out” and “all [she]

did was just sit around and hold [her] leg and [her] thigh and just lounge” afterwards because “it

hurt too bad to move.” (R. at 67.) She further testified that when her back hurt after the surgery

that is when she stopped working in 2013. (Id.) The ALJ questioned as to why the report stated

she had worked all the way through December 2013, and Plaintiff testified that “it wasn’t every

day work.” (Id.) When the ALJ asked her how many days she was working, Plaintiff stated that

“sometimes [she’d] only work once, sometimes [she’d] work two.” (Id.) Plaintiff further stated

that when she did work it was not for more than two or three hours. (R. at 68.)

       In the beginning of 2014, Plaintiff testified that she had pain “down the right and the left

legs” and that her “left leg was worse.” (Id.) She further testified that both her legs would

become numb and she would start to fall. (R. at 69.) Plaintiff testified that it was after this when

an MRI was set up which showed that she had a broken disc. (Id.) Plaintiff testified that she has



                                                 4
“got[ten] worse” from 2014 through July 2015. (R. at 70.) Plaintiff stated that before her most

recent surgery she estimated that the longest she could have stood or walked at one time was

between ten or fifteen minutes, and then she would need about five or ten minutes of rest before

she could stand or walk again. (Id.) Furthermore, Plaintiff testified that she would not sit

comfortably during the rest time, and that she would “twist a lot.” (Id.) The ALJ asked Plaintiff

how long she could sit if she was able to shift around and twist, and Plaintiff stated “no, I really

sit still.” (R. at 71.) Plaintiff also testified regarding shots she had for her back, stating that the

shots triggered her fibromyalgia. (R. at 73.)

          Plaintiff testified that she has bad anxiety which has affected her for three years. (R. at

71.) Plaintiff further testified that she is on medication for her anxiety which “sometimes” helps,

but “sometimes not.” (R. at 71–72.) Plaintiff also testified that she sees a doctor two or three

times a week. (R. at 72.) Plaintiff additionally stated that she takes medication called Sentara

for attention deficient disorder. (R. at 84.) She stated that Dr. Paul gives her that medicine, and

that he works with Dr. Kistler.2 (R. at 84.) Plaintiff testified that she still has some symptoms

despite the medication, but she guesses “it slows [her] down some.” (R. at 85.)

          Additionally, Plaintiff testified that she suffers from migraines about three times a month

that last “sometimes twenty-four to forty-eight hours,” which she takes medicine to control. (R.

at 72.) She stated that the medicine helps “sometimes” and that she has gone to the emergency

room because of her migraines. (Id.) She further stated that the last time she went to the hospital

for a migraine was July 20, 2015, but then clarified that she had been staying at the hospital due

to her surgery on July 19, 2015. (R. at 72–73.)




2
    The hearing testimony transcript incorrectly spells Dr. Kistler’s name as “Kessler.”
                                                    5
   B. Vocational Expert Testimony

       Carl Hartung testified as the vocational expert (“VE”) at the August 2016 hearing. (R. at

22, 87–95.) The ALJ proposed a series of hypotheticals regarding Plaintiff’s residual functional

capacity (“RFC”) to the VE. (R. at 87–94.) First, the ALJ asked the VE to assume someone

who is capable of working at the light exertional level except that they “could occasionally climb

ramps and stairs, could not climb ladders, ropes, or scaffolds.” (R. at 87–88.) Furthermore, they

“would be capable of frequent balancing, occasional stooping, frequent kneeling, crouching, and

crawling.” (R. at 88.) Additionally, they “would need to avoid workplace hazards, such as

unprotected heights and machinery, and cannot perform commercial driving.” (Id.) They “would

be capable of simple, routine, and repetitive tasks involving only simple work related decisions

and few, if any, workplace changes.” (Id.) They “could work in positions that did not require

strict production quotas or fast paced work such as . . . assembly line and [they] would be

capable of working in positions . . . [requiring] only occasional interaction with the general

public, coworkers, and supervisors, and with no tandem tasks.” (Id.) Given those restrictions,

the VE said the person could perform one of Plaintiff’s past jobs, that of office helper. (Id.)

       Assuming the above hypothetical along with Plaintiff’s educational and vocational

background, the VE testified that considering central Ohio as the region, the hypothetical person

could perform the jobs of housekeeping cleaner, marker, and laborer. (R. at 88–89.) The ALJ

then asked the VE to assume that the hypothetical individual would be capable of standing and

walking for four hours of the work day, but they could only work in positions that did not require

interaction with the general public but could interact with coworkers and supervisors in the same

way as the previous hypothetical. (R. at 89.) The VE testified that the hypothetical individual

could not perform any of the Plaintiff’s past work. (Id.) The VE further testified that if



                                                 6
hypothetical individual had the Plaintiff’s educational and vocational background they could

work as an addresser, document preparer, and in an inspector position. (R. at 89–90.)

       The ALJ then asked the VE to assume that the hypothetical individual is capable of

working at the sedentary exertional level, except that they can occasionally climb ramps and

stairs, cannot climb ladders, ropes, or scaffolds, and they would be capable of occasional

balancing, stooping, kneeling, crouching, and crawling. (R. at 90–91.) The VE testified that the

hypothetical individual could perform all the same work as in the previous hypothetical. (R. at

91.) The ALJ then adjusted the hypothetical so that the hypothetical person was capable of

standing and walking for fifteen minutes at a time (two hours total over the course of a work

day), sitting for one hour at a time (six hours total over the course of the work day), and after

sitting for one hour they would need to stand or change position to standing or walking for two

or three minutes. (Id.) The ALJ noted this could be combined with the usual breaks or other

workplace tasks and “as a result the hypothetical individual would be off task five percent of the

work day because of the need to change positions.” (Id.) The VE testified that this individual

could still perform all the same work as in the previous hypothetical. (Id.)

       The VE further testified that if the person had to be off task ten percent of the day, that

would eliminate the prior jobs he had identified. (R. at 92.) If the hypothetical individual was

unable to sit for four hours out of the work day and stand or walk for four hours of the work day

the VE testified that there would not be any work available for that person. (Id.)

                                   III.    MEDICAL RECORDS

   A. Charles Kistler, M.D.

       Dr. Charles Kistler is Plaintiff’s family doctor. (R. at 526.) On February 24, 2014, Dr.

Kistler saw Plaintiff and noted issues with depression, stomach problems, breathing problems,



                                                  7
difficulty sleeping, and thyroid trouble. (R. at 910.) On March 24, 2014, Dr. Kistler noted

Plaintiff exhibited problems including breathing issues, stomach problems, thyroid trouble,

difficulty sleeping, and depression. (R. at 909.) On April 23, 2014, Dr. Kistler saw Plaintiff and

noted issues with her stomach, breathing problems, depression, difficulty sleeping, and thyroid

trouble. (R. at 908.) On May 19, 2014, Dr. Kistler noted that Plaintiff indicated she was

experiencing bilateral hip pain, back pain, and burning down the legs and behind the knees. (R.

at 907.) On May 22, 2014, Plaintiff was seen by Dr. Kistler who noted that Plaintiff exhibited

depression, thyroid trouble, headaches, stomach problems, and difficulty sleeping, among other

issues. (R. at 906.)

       On June 19, 2014, Dr. Kistler saw Plaintiff and noted she exhibited thyroid trouble,

breathing problems, difficulty sleeping, and depression. (R. at 905.) Dr. Kistler also noted,

though, that Plaintiff “has been doing fairly well.” (Id.) At some point after the June 19, 2014

visit, Dr. Kistler signed a form for the Social Security Administration indicating that the first

time he saw Plaintiff was July 20, 2009, and the last time he had seen Plaintiff was June 19,

2014. (R. at 904.) Dr. Kistler also check marked boxes on the form for “permanently disabled,”

“physically disabled,” and “psychologically disabled.” (Id.)

       On June 26, 2014, Plaintiff underwent an MRI of the lumbar spine. (R. at 911.) The

interpreting physician, Francis M. Castellano, M.D., sent the results to Dr. Kistler noting interval

left hemilaminectomy at L5-S1 and resection of a large disc extrusion with resolved spinal canal

stenosis, disc bulge at L5-S1 eccentric to the left resulting in mild to moderate left neural

foraminal narrowing, and enhancement surrounding the left S1 nerve root within the left lateral

recess at L5-S1 suggesting scar formation. (R. at 911–912.)




                                                  8
       Plaintiff saw Dr. Kistler on January 16, 2015. (R. at 981.) Dr. Kistler noted issues with

breathing, depression, thyroid trouble, and difficulty sleeping, among other problems. (Id.)

Plaintiff next saw Dr. Kistler on February 13, 2015 where he noted Plaintiff exhibited morbid

obesity, difficulty sleeping, breathing problems, thyroid trouble, and depression. (R. at 982.) Dr.

Kistler also noted that Plaintiff was “doing well” with her current prescription. (Id.) On March

13, 2015, Dr. Kistler noted that Plaintiff exhibited thyroid trouble, depression, breathing

problems, morbid obesity, and difficulty sleeping. (R. at 983.) At an April 10, 2015, office visit,

it was noted that Plaintiff exhibited thyroid trouble, depression, breathing problems, morbid

obesity, difficulty sleeping, and a dry cough. (R. at 984.) The same issues, except for the dry

cough, were noted again at an office visit on May 15, 2015. (R. at 985.) Again, the same issues

were noted for Plaintiff’s visit on June 12, 2015. (R. at 986.)

       On July 10, 2015, Dr. Kistler noted that Plaintiff had breathing problems, depression,

thyroid problems, and morbid obesity. (R. at 987.) He also noted that Plaintiff was “doing

okay” with her current prescription. (Id.) Plaintiff then saw Dr. Kistler on August 7, 2015, and

he noted Plaintiff had difficulty sleeping, breathing problems, depression, and thyroid trouble.

(R. at 988.) Dr. Kistler again noted that Plaintiff was “doing well” with her current prescription.

(Id.) He also noted that Plaintiff “would like pain shot.” (Id.) On September 4, 2015, Dr.

Kistler saw Plaintiff and noted she had difficulty sleeping, depression, and thyroid problems. (R.

at 989.) Dr. Kistler further noted that Plaintiff had gastric bypass and “is losing weight!” (Id.)

On October 2, 2015, Dr. Kistler noted that Plaintiff had breathing problems, depression,

difficulty sleeping, thyroid trouble, and that her back pain was worse. (R. at 990.) Dr. Kistler

also noted, though, that Plaintiff was “doing ok” on her current prescription. (Id.)




                                                 9
       On October 30, 2015, Dr. Kistler again noted that Plaintiff had depression, thyroid

trouble, and breathing problems. (R. at 991.) He further noted that Plaintiff complained of

“terrible back pain.” (Id.) On December 21, 2015, Dr. Kistler saw Plaintiff and noted she

exhibited depression, breathing problems, and thyroid trouble. (R. at 992.) Plaintiff then saw

Dr. Kistler on January 22, 2016, and he noted she had thyroid trouble, depression, and breathing

problems. (R. at 993.) On February 14, 2016, Dr. Kistler noted issues of depression, cough, and

congestion. (R. at 994.) He further noted that Plaintiff complained of feeling light headed and

complained of “not eating—tries but can’t eat, only drinks pop and popsicles, not food.” (Id.)

On March 18, 2016, the notes from Plaintiff’s office visit indicated back pain and sinus issues.

(R. at 995.) On April 15, 2016, Dr. Kistler noted that Plaintiff had issues with breathing

problems, depression, difficulty sleeping, morbid obesity, and thyroid trouble. (R. at 996.)

Plaintiff indicated that her pain level was a five out of ten. (Id.) When seen on May 13, 2016,

Plaintiff exhibited trouble sleeping, stomach problems, and depression, among other issues. (R.

at 997.)

       On July 22, 2016, Dr. Kistler filled out an assessment for “Medical Source Statement:

Patient’s Physical Capacity.” (R. at 1087–88.) Dr. Kistler indicated that Plaintiff could

occasionally carry five pounds, and no pounds frequently. (R. at 1087.) He further indicated

that Plaintiff was limited to standing/walking a total of one hour in an eight-hour work day, and

five minutes without interruption. (Id.) Dr. Kistler indicated that Plaintiff could sit a total of two

hours in an eight-hour work day, and fifteen to twenty minutes without interruption. (Id.) Dr.

Kistler noted that Plaintiff could rarely climb (but no ladders), stoop, and kneel. (Id.) Dr. Kistler

also noted that Plaintiff could never balance, crouch, or crawl. (Id.) Additionally, Dr. Kistler

indicated that Plaintiff could rarely reach and perform gross manipulation, occasionally perform



                                                 10
fine manipulation, and never push/pull. (R. at 1088.) Dr. Kistler further indicated that heights,

moving machinery, and temperature extremes are environmental restrictions that affect Plaintiff,

but not pulmonary irritants or noise. (Id.) Dr. Kistler marked that a cane, walker, brace, and

wheelchair have been prescribed to Plaintiff. (Id.) Dr. Kistler indicated that Plaintiff “is

permanently and totally disabled from a physical standpoint from all sustained remunerative

employment.” (Id.)

    B. Robert Whitehead, M.D.

        On May 23, 2016, Plaintiff saw Dr. Robert Whitehead regarding her Social Security

Disability examination, with her chief complaint being low back pain. (R. at 966.) Plaintiff’s

weight at the examination was 153 pounds. (R. at 967.) Plaintiff complained of a “dull achy

pain that is constant, sometimes sharper, averaging 8/10.” (R. at 966.) Furthermore, Plaintiff

indicated that the “pain frequently radiates down the left leg, [but] rarely down the right leg” and

that there is “associated numbness and tingling in the distal calf and foot region, mostly lateral,

on a daily basis.” (Id.) Plaintiff further indicated that her symptoms were worse with activities

like household chores, or prolonged sitting or standing. (Id.) Dr. Whitehead noted that Plaintiff

could lift eight pounds safely, sit for fifteen minutes, stand for fifteen minutes, and walk about

ten to fifteen yards. (Id.) Additionally, Dr. Whitehead noted that Plaintiff does light cooking

and cleaning, and is able to perform activities of daily living. (Id.) Regarding Plaintiff’s lumbar

spine, Dr. Whitehead noted that “[s]ensation is altered in the left lower extremity on the lateral

calf, dorsal foot and lateral foot.” (R. at 968.)

        Dr. Whitehead completed a “Medical Source Statement of Ability to Do Work-Related

Activities (Physical)” for Plaintiff. (R. at 973–78.) Dr. Whitehead indicated that Plaintiff could

occasionally lift up to ten pounds, but never more. (R. at 973.) Dr. Whitehead found that



                                                    11
Plaintiff could sit for one hour without interruption, stand for forty-five minutes without

interruption, and walk for five minutes without interruption. (R. at 974.) In an eight-hour work

day, Dr. Whitehead found that Plaintiff could sit for four hours, stand for four hours, and walk

thirty to forty-five minutes. (Id.) Dr. Whitehead noted that Plaintiff did not require the use of a

cane to ambulate. (Id.)

           Furthermore, Dr. Whitehead found that Plaintiff could occasionally reach in all

directions, including overhead, could frequently perform handling and fingering, but could never

push/pull. (R. at 975.) Dr. Whitehead also found that Plaintiff could never operate foot controls.

(Id.) Additionally, Dr. Whitehead found that Plaintiff could occasionally climb stairs and ramps,

but never climb ladders or scaffolds, balance, stoop, kneel, crouch, or crawl. (R. at 976.)

                                IV.     ADMINISTRATIVE DECISION

           On November 15, 2016, the ALJ issued his decision. (R. at 22–38.) At step one of the

sequential evaluation process,3 the ALJ found that Plaintiff had not engaged in substantial

gainful activity since January 1, 2014, the alleged onset date. (R. at 24.)




3
    Social Security Regulations require ALJs to resolve a disability claim through a five-step
     sequential evaluation of the evidence. See 20 C.F.R. §416.920(a)(4). Although a dispositive
     finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
     Cir. 2007), if fully considered, the sequential review considers and answers five questions:

      1.  Is the claimant engaged in substantial gainful activity?
      2.  Does the claimant suffer from one or more severe impairments?
      3.  Do the claimant’s severe impairments, alone or in combination, meet or
          equal the criteria of an impairment set forth in the Commissioner’s Listing of
          Impairments, 20 C.F.R. Subpart P, Appendix 1?
     4.   Considering the claimant's residual functional capacity, can the claimant
          perform his or her past relevant work?
     5.   Considering the claimant's age, education, past work experience, and residual functional
          capacity, can the claimant perform other work available in the national economy?
See 20 C.F.R. §416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009); Foster
  v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                  12
       The ALJ made the following findings regarding some of the Plaintiff’s conditions:

       The [Plaintiff] did receive some treatment for hypertension, which she was not
       taking as prescribed. . . . In 2016, her hypertension was under control with Lasix.

       The [Plaintiff] received treatment for migraines. . . . [I]n October 2013, the
       [Plaintiff] was administered medication in the emergency room, which resolved her
       pain. Thereafter, the [Plaintiff] was taking medication, which did control her
       headaches. There was no probative evidence that she had three migraines per week,
       lasting more [than] one to two days, as she asserted at the hearing.

       The [Plaintiff] was diagnosed with chronic obstructive pulmonary disease, and was
       prescribed medication for this condition. She had a chest x-ray that showed normal
       chest wall and normal hila. She had clear lungs without mass, interstitial disease or
       consolidation. She had no pleural effusion and no pneumothorax. In 2014, the
       [Plaintiff’s] breathing was stable. Her lungs were clear to auscultation. She also had
       hypothyroidism that was stable. In January 2015, the [Plaintiff] received treatment
       for dyspnea and chest pain. However, on examination, she had normal respiration
       and non-labored respirations. She had normal breath sounds with good air
       movement. In July 2016, the claimant had no exacerbation of her breathing
       condition, before or after having spinal fusion.

       In 2016, the [Plaintiff] did not assert that her breathing or hypothyroid condition
       limited her ability to work. On examination, she had clear lungs to auscultation.
       The [Plaintiff] was using medication for her breathing, which did improve with
       medication.

       She also had hypothyroidism that was stable without significant treatment. . . .
       [T]here was no probative evidence that the [Plaintiff’s] condition limited her ability
       to perform activity. . . . She was taking medication, which did control her
       hypothyroid condition.

       The [Plaintiff] testified she was prescribed Strattera for Attention Deficit
       Hyperactivity Disorder. However, there was no objective evidence that the
       [Plaintiff’s] symptoms limited her ability to perform activities during the day.

       (R. at 25.) In all, the ALJ found that the above-listed conditions “did not have more than

a minimal effect on [Plaintiff’s] ability to perform work related activity, when considered singly

or in combination with the claimants’ other impairments.” (Id.) Accordingly, the ALJ found

that all the aforementioned conditions were “non-severe impairments.” (Id.)




                                                13
       The ALJ did find that Plaintiff has the following severe impairments: obesity, lumbar

disc disease with multiple surgeries, including fusion, diabetes mellitus, generalized anxiety

disease, agoraphobia, and major depressive disorder with psychotic features. (Id.) He further

found, though, that that Plaintiff did not have an impairment or combination of impairments that

met or medically equaled the severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. (R. at 26.)

       The ALJ made the following specific findings regarding Plaintiff’s severe impairments:

       [For Obesity]: The [Plaintiff’s] body mass index (BMI) falls in the category of
       Level I obesity under the clinical guidelines of the National Institutes of Health.
       However, based on the lack of medical evidence or related testimony, the [Plaintiff]
       failed to meet the listing requirements. . . . She lost significant weight, post-gastric
       bypass surgery, and her weight in June 2016 was 166 pounds. The [Plaintiff] did
       not have a significant cardiovascular impairment.

       [For Lumbar Disc Disease]: . . . [T]he evidence does not show an inability to
       ambulate effectively for 12 months or more, as required. . . . Further, there is no
       evidence of nerve root compression characterized by neuro-anatomic distribution
       of pain, limitation of motion of the spine, motor loss (atrophy with associated
       muscle weakness or muscle weakness) accompanied by sensory or reflex loss or
       positive straight-leg raising test (sitting and supine, as required . . . . The record
       showed that the [Plaintiff] had 5/5 muscle strength in her lower extremities. She
       did not use an assistive device for ambulation. After the spinal fusion, she had 5/5
       muscle strength and tone in all four extremities.

       [For Diabetes Mellitus]: The treatment record showed that she had diabetes
       mellitus. However, this condition remained under control after she lost weight, and
       controlled her diet. The [Plaintiff] did not have substantial symptoms related to this
       condition.

       [For Generalized Anxiety Disease, Agoraphobia, and Major Depressive Disorder
       with Psychotic Features]: The [Plaintiff] indicated that she had depression and
       anxiety. However, she indicated that she would dress without assistance. She
       indicated that she was limited due to pain. However, she did care for her children.
       She would attend appointments. She would grocery shop. In addition, she would
       watch movies. . . . she resided with her two children . . . [and] admitted that she
       would attend some school functions for her older child, which included her music
       concert. In addition, she admitted that she was able to drive. In social functioning,
       the [Plaintiff] has moderate difficulties. In 2014, the [Plaintiff] indicated that she
       would avoid others. However, she did interact with her children. She attended

                                                 14
       appointments, three times per week. She indicated that she would grocery shop. In
       addition, the objective evidence showed that the [Plaintiff] had a fiancé, which
       strongly suggested that she was not socially isolated. Moreover, the record showed
       that [she] went out with family and friends. . . . The [Plaintiff] indicated she had
       legal custody and caring for her stepsisters’ [sic] “severely challenged daughter”
       which contradicted the assertion that she had difficulty focusing on tasks. . . . [T]he
       [Plaintiff] has experienced no episodes of decompensation, which have been of
       extended duration.

       (R. at 26.)

       At step four of the sequential process, the ALJ set forth Plaintiff’s RFC as follows:

       [Plaintiff] has the residual functional capacity to perform sedentary work as defined
       in 20 CFR 404.1567(a) and 416.967(a) except that she can stand/walk for fifteen
       minutes at a time, two hours over the course of the workday. She can sit for one
       hour at a time, six hours over the course of the workday. After sitting for an hour,
       then stand/walk for two to three minutes. This could be combined with the usual
       breaks or other workplace tasks and as a result, she would be off task five percent
       as a consequence of this need to change position. The [Plaintiff] could occasionally
       climb ramps or stairs, but never climb ladders, ropes or scaffolds. She can
       occasionally balance, stoop, kneel, crouch and crawl. She should avoid workplace
       hazards, such as unprotected heights, and machinery. She cannot perform
       commercial driving. She can perform simple, routine, repetitive tasks involving
       only simple work-related decisions and with few if any workplace changes. She
       cannot have strict production quotas or fast-paced work, such as an assembly line.
       She cannot interact with the general-public. She can have occasional interaction
       with coworkers and supervisors not involving tandem tasks.

       (R. at 28.)

       The ALJ gave “little weight” to the opinion of Dr. Robert Whitehead. (R. at 31.) The

ALJ noted that in May 2016, Plaintiff attended a consultative physical assessment performed by

Dr. Whitehead. (Id.) The ALJ gave “little weight” to Dr. Whitehead’s opinion because “it was

not consistent with the examination findings.” (Id.) Additionally, the ALJ found that a

subsequent examination of the Plaintiff performed by an orthopedic specialist did not support the

limitations that Dr. Whitehead described. (Id.)

       The ALJ also gave “little weight” to the opinion of Plaintiff’s primary care physician, Dr.

Charles Kistler. (R. at 32.) Dr. Kistler opined on Plaintiff’s limitations in July 2016, before

                                                  15
Plaintiff’s spinal surgery on July 19, 2016. (Id.) The ALJ gave “little weight” to Dr. Kistler’s

assessment because “it was not consistent with the record.” (Id.) The ALJ noted that prior to the

assessment, Plaintiff was caring for her two children, as well as her stepsister’s daughter who

was “severely challenged.” (Id.) The ALJ found that these types of activities were inconsistent

with the types of daily limitations described by Dr. Kistler. (Id.) Additionally, the ALJ found

that the record showed that Plaintiff’s physical functioning improved after the back surgery.

(Id.)

        The ALJ concluded that Plaintiff cannot perform her past relevant work as a child

monitor, cashier II, forklift operator, or office helper. (R. at 36.) Relying on the VE’s testimony,

the ALJ concluded that the demands of Plaintiff’s past relevant work exceed her RFC. (Id.) The

ALJ found, though, that considering the Plaintiff’s age, education, work experience, and RFC,

there are jobs that exist in significant numbers in the national economy that the Plaintiff can

perform. (R. at 37.) He therefore concluded that Plaintiff was not disabled under the Social

Security Act from January 1, 2014, through the date of the administrative decision. (Id.)

                                  V.    STANDARD OF REVIEW

        When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §

405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant




                                                 16
evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

          Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir.

1997)).

          Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

of the Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial

right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746

(6th Cir. 2007)).

                                        VI.    ANALYSIS

          Plaintiff puts forward two assignments of error. Plaintiff contends that the ALJ erred in

weighing the opinions of Dr. Charles Kistler, M.D., one of her treating physicians. (ECF No. 18,

at p. 14.) Plaintiff also contends that the ALJ erred in weighing the opinions of Dr. Robert

Whitehead, M.D., a consulting physician. (Id. at p. 19.) .) The Undersigned addresses these

arguments in turn.

          In evaluating a claimant’s case, the ALJ must consider all medical opinions that he or she

receives. 20 C.F.R. § 416.927(c). Medical opinions include any “statements from physicians

                                                   17
and psychologists or other acceptable medical sources that reflect judgments about the nature

and severity of your impairment(s), including your symptoms, diagnosis and prognosis, what you

can still do despite impairment(s), and your physical or mental restrictions.” 20 C.F.R. §

416.927(a)(2).

   A. Opinions of Dr. Charles Kistler, M.D.

          The ALJ generally gives deference to the opinions of a treating source “since these

sources are likely to be the medical professionals most able to provide a detailed, longitudinal

picture of [a patient’s] medical impairment(s) and may bring a unique perspective to the medical

evidence that cannot be obtained from the objective medical filings alone . . .” 20 C.F.R.

§ 416.927(c)(2); Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 408 (6th Cir. 2009). If the

treating physician’s opinion is “well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in the

[claimant’s] case record, [the ALJ] will give it controlling weight.” 20 C.F.R. § 404.1527(c)(2).

          If the ALJ does not afford controlling weight to a treating physician’s opinion, the ALJ

must meet certain procedural requirements. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544

(6th Cir. 2004). Specifically, if an ALJ does not give a treating source’s opinion controlling

weight:

       [A]n ALJ must apply certain factors—namely, the length of the treatment
       relationship and the frequency of examination, the nature and extent of the
       treatment relationship, supportability of the opinion, consistency of the opinion
       with the record as a whole, and the specialization of the treating source—in
       determining what weight to give the opinion.
Id. Furthermore, an ALJ must “always give good reasons in [the ALJ’s] notice of determination

or decision for the weight [the ALJ] give[s] your treating source’s opinion.” 20 C.F.R. §

416.927(c)(2). Accordingly, the ALJ’s reasoning “must be sufficiently specific to make clear to

any subsequent reviewers the weight the adjudicator gave to the treating source’s medical

                                                  18
opinion and the reasons for that weight.” Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 550

(6th Cir. 2010) (internal quotation omitted). The Sixth Circuit has stressed the importance of the

good-reason requirement:

       “The requirement of reason-giving exists, in part, to let claimants understand the
       disposition of their cases,” particularly in situations where a claimant knows that
       his physician has deemed him disabled and therefore “might be especially
       bewildered when told by an administrative bureaucracy that she is not, unless some
       reason for the agency’s decision is supplied.” Snell v. Apfel, 177 f.3d 128, 134 (2d
       Cir. 1999). The requirement also ensures that the ALJ applies the treating physician
       rule and permits meaningful review of the ALJ’s application of the rule. See
       Halloran v. Barnhart, 362 F.3d 28, 32-33 (2d Cir. 2004).

       Wilson, 378 F.3d at 544-45. Thus, the reason-giving requirement is “particularly

important when the treating physician has diagnosed the claimant as disabled.” Germany-

Johnson v. Comm’r of Soc. Sec., 313 F. App’x 771, 777 (6th Cir. 2008) (citing Rogers, 486 F.3d

at 242). There is no requirement, however, that the ALJ “expressly” consider each of the Wilson

factors within the written decision. See Tilley v. Comm’r of Soc. Sec., 394 F. App’x 216, 222

(6th Cir. 2010) (indicating that, under Blakely and the good reason rule, an ALJ is not required to

explicitly address all six factors within 20 C.F.R. § 404.1527(c)(2) for weighing medical opinion

evidence within the written decision).

       Finally, the Commissioner reserves the power to decide certain issues, such as a

claimant’s residual functional capacity. 20 C.F.R. § 404.1527(d). Although the ALJ will

consider opinions of treating physicians “on the nature and severity of your impairment(s),”

opinions on issues reserved to the Commissioner are generally not entitled to special

significance. 20 C.F.R. § 404.1527(d); Bass v. McMahon, 499 F.3d 506, 511 (6th Cir. 2007).

       In his opinion, the ALJ listed Wilson factors that influenced his decision not to give Dr.

Kistler’s opinions controlling weight. The ALJ points out that prior to Dr. Kistler’s assessment,

Plaintiff was caring for two minor children and her stepsister’s daughter who is “severely

                                                19
challenged.” (R. at 32.) The ALJ reasonably concluded that these types of activities are

inconsistent with the limitations that Dr. Kistler assigned to Plaintiff. See Minerd v. Berryhill,

No. 3:16-cv-00436, 2018 WL 1516781, at *4 (S.D. Ohio, Mar. 28, 2018) (holding ALJ properly

considered plaintiff’s activities of daily living as required under the social security regulations)

(citing 20 C.F.R. § 416.929(a)); see also 20 C.F.R. §§ 404.1529(c)(3)(i), 416.929(c)(3)(i) (in

evaluating extent to which symptoms, such as pain, limit claimant’s ability to work, ALJ

properly considers claimant’s daily activities of living); see also 20 C.F.R. § 416.929(c)(4)

(explaining that an ALJ will compare a plaintiff’s reported symptoms with the objective medical

evidence and other evidence for inconsistencies in evaluating a plaintiff’s ability to work).

       The ALJ also reasonably concluded that “the record showed that the [Plaintiff’s] physical

functioning improved after having her back surgery.” (R. at 32.) Plaintiff disputes this finding

somewhat, noting that it is “true to a limited extent” but claiming “it is equally true that there

was no evidence that the physical functioning remained stable.” (ECF No. 18, at p. 16.)

Essentially, Plaintiff argues that the record regarding her back ended with her discharge from the

hospital, and given that the hearing was only a couple weeks later, it is indeterminable whether

Plaintiff improved after the back surgery. (Id.) Yet, in Plaintiff’s discharge summary after the

back surgery, Plaintiff denied leg pain, exhibited normal strength in her lower extremities, and

was advised to increase her daily activity level. (R. at 32–33, 1127, 1130.) Furthermore,

Plaintiff had the opportunity to submit additional evidence after the August 2016 hearing, but

failed to provide any materials indicating that her condition was not stable after the July 2016

surgery. Regardless, the burden of proof and production falls on the Plaintiff to prove she is

disabled. Her attempts to shift that burden by arguing “it is equally true that there was no

evidence that the physical functioning remained stable[,]” fall short. 20 C.F.R. §§ 404.1512(a),



                                                  20
416.912(a) (explaining that in general the burden of proof regarding disability rests on the

plaintiff).

        The Undersigned finds, therefore, that the ALJ properly applied the Wilson factors with

respect to Dr. Kistler’s opinions and that substantial evidence supports the ALJ’s conclusion.

    B. Opinions of Dr. Robert Whitehead, M.D.

        Unlike Dr. Kistler, Dr. Whitehead is not a “treating physician” entitled to the deference

outlined above. Rather, Dr. Whitehead was a consultative examiner, as he examined Plaintiff

only once at the behest of the State Disability Determination Service. (R. at 966–68.) See

Staymate v. Comm’r of Soc. Sec., 681 F. App’x 462, 467 (6th Cir. 2017) (one-time meeting with

a psychological consultative examiner does not “create the on-going treatment relationship

necessary to apply the treating source rule” and the ALJ is entitled to give less weight to the

consultative examiner’s opinion); see also Andres v. Comm’r of Soc. Sec., 733 F. App’x 241, 245

(6th Cir. 2018) (holding that plaintiff was mistaken in suggesting that the ALJ was required to

give controlling weight to the opinion of a consultative examiner who only examined plaintiff

one time).

        Importantly, “[a]lthough the opinions of a consultative examiner must be considered . . .

the Social Security Act’s requirement that ALJ’s give ‘good reasons’ for assigning a particular

degree of weight to a medical opinion applies only to the opinions of treating sources.” Jaggers

v. Colvin, No. 3:12-cv-746, 2014 WL 1364798, at *3 (W.D. Ky., Apr. 7, 2014) (citing Smith v.

Comm’r of Soc. Sec., 482 F.3d 873, 875 (6th Cir. 2007) and 20 C.F.R. § 404.916(c)).

Regardless, the ALJ in the instant matter sufficiently explain why he assigned “little weight” to

Dr. Whitehead’s opinion. The ALJ correctly points out that Dr. Whitehead’s opinion “was not

consistent with the examination findings[,]” as “[t]he evidence did not support limitations in



                                                 21
[Plaintiff’s] upper extremities or lower extremities as Dr. Whitehead described.” (R. at 31.) For

instance, the restrictions opined by Dr. Whitehead do not comport with his own clinical findings

which indicated that Plaintiff had normal upper strength, grasp, grip, manipulation, pinch, and

fine coordination. (R. at 969.) Additionally, Dr. Whitehead found Plaintiff to have a normal

range of motion in her upper and lower extremities. (R. at 970–72.) Dr. Whitehead also found

that Plaintiff was “normal” in her ability to pick up a coin or key, write, hold a cup, open a jar,

button/unbutton, use a zipper, or open a door. (R. at 970.) The ALJ properly discounted the

consultative examiner’s finding because it was inconsistent with his own examination report and

the record as a whole. See Bowman v. Comm’r of Soc. Sec., 638 F. App’x 367, 375 (6th Cir.

2017) (holding that ALJ properly discounts consultative examiner’s opinion when it is

inconsistent with examiner’s own findings).

       Additionally, the ALJ properly found that “the subsequent examination performed by the

orthopedic specialist, of the [Plaintiff] did not support these limitations.” (R. at 31.) Plaintiff

argues that the ALJ’s explanation is insufficient because he does not cite to the subsequent

examination. (ECF No. 18, at p. 21.) The ALJ, though, is referring to Plaintiff’s back surgeon,

Dr. Buster, who performed back surgery on Plaintiff two months after Dr. Whitehead provided

his assessment of Plaintiff’s limitations regarding her extremities. (R. at 1107.) During the four-

day hospital stay, hospital records indicated that Plaintiff was observed to either have “equal

strength throughout” or “normal strength, sensation intact throughout.” (R. at 1109, 1116.)

Furthermore, in Plaintiff’s discharge summary, she denied leg pain and could ambulate. (R. at

1127.) Dr. Whitehead’s own clinical examination findings and Dr. Buster’s subsequent findings

undermine Dr. Whitehead’s opinion regarding Plaintiff’s extreme limitations. See Buxton v.

Halter, 246 F.3d 762, 773 (6th Cir. 2001) (“[T]he ALJ is not bound by conclusory statements of



                                                  22
doctors, particularly where they are unsupported by detailed objective criteria and

documentation.”) (citing Cohen v. Secretary of Health & Human Servs., 964 F.2d 524, 528 (6th

Cir. 1992) (citation omitted) (internal quotations omitted).

       The Undersigned finds, therefore, that the ALJ properly supported his decision to assign

“little weight” to the opinions of Dr. Whitehead regarding Plaintiff’s limitations and that

substantial evidence supports the ALJ’s conclusion.

                                       VII.    CONCLUSION

       In sum, from a review of the record as a whole, the Undersigned concludes that

substantial evidence supports the ALJ’s decision denying benefits. Accordingly, it is

RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM

the Commissioner’s decision.

                             VIII. PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

       The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district



                                                23
        court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).



Date: February 12, 2019                                     /s/ Elizabeth A. Preston Deavers .
                                                        ELIZABETH A. PRESTON DEAVERS
                                                        CHIEF UNITED STATES MAGISTRATE JUDGE




                                                  24
